Name: Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries
 Type: Directive
 Subject Matter: means of agricultural production;  trade;  agricultural policy;  health
 Date Published: 1972-12-31

 Avis juridique important|31972L0462Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries Official Journal L 302 , 31/12/1972 P. 0028 - 0054 Finnish special edition: Chapter 3 Volume 5 P. 0061 Danish special edition: Series I Chapter 1972(31.12)L291 P. 0077 Swedish special edition: Chapter 3 Volume 5 P. 0061 English special edition: Series I Chapter 1972(31.12)L302 P. 0007 Greek special edition: Chapter 03 Volume 9 P. 0003 Spanish special edition: Chapter 03 Volume 6 P. 0171 Portuguese special edition Chapter 03 Volume 6 P. 0171 COUNCIL DIRECTIVE of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countriesTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas the Community has issued regulations in respect of health requirements for intra-Community trade in bovine animals and swine and fresh meat; Whereas it is necessary, as provided for in the aforesaid regulations, to define Community provisions applicable to importation of such animals and meat from third countries; Whereas such provisions necessitate the drawing up of a list, valid for the Community as a whole of third countries or parts of third countries from which animals and fresh meat may be imported, and establishments from which fresh meat may be imported; Whereas the choice of these countries and establishments must be based on criteria of a general nature such as the state of health of the cattle, the organisation and powers of the veterinary services and the health regulations in force; whereas, furthermore, it should be laid down that the establishments must meet a certain number of special standards designed to guarantee that meat originating there satisfies the health requirements judged necessary by the Community; Whereas, in addition, importation, either of animals or fresh meat, should not be authorised from countries infected with contagious animal diseases from which the Community is free or from countries which have been free from such infection for too short a period and which consequently present a serious risk to Community herds; whereas these considerations are also valid for importation from third countries in which vaccination against such diseases is carried out; Whereas the general conditions applicable to importation from all third countries must be supplemented by special conditions drawn up on the basis of the health situation in each of them; whereas owing to the technical nature and the diversity of the criteria on which these special conditions depend, there must, in order to define them, be recourse to a flexible and rapid Community procedure in which the Commission and the Member States cooperate closely; Whereas the presentation of a standard form of certificate upon importation of animals constitutes an effective means of verifying that the Community regulations are being applied; whereas such regulations may include special provisions which may vary according to the third country concerned, and whereas this must be taken into account in drawing up the standard forms of certificate; Whereas inspection carried out upon importation must also cover the origin and the state of health of the animals; Whereas the Member States must be allowed, on the arrival of animals in the territory of the Community and during transit to their place of destination, to take all measures, including slaughter and disposal, required for the purpose of safeguarding public and animal health; Whereas it must be required that fresh meat comes from approved establishments and the health and inspection requirements with which the meat must comply, particularly during production, storage and transportation, must be specified; Whereas it is necessary that the Member States should adopt a common attitude as regards fresh meat the introduction of which into the Community is banned for health reasons and that, in particular, importation of meat containing traces of substances which are harmful or likely to render consumption thereof dangerous or injurious to human health should be prohibited; Whereas the presentation of a public health certificate and an animal health certificate prepared by an official veterinarian of the exporting third country is the most appropriate method of guaranteeing that a consignment of fresh meat is fit for importation; Whereas fresh meat must, whatever the customs procedure under which it is declared, undergo health inspection upon reaching Community territory in order to prevent re-routing of meat unaccompanied by the required certificates, coming from third countries from which importation is not authorised or which do not have a properly completed public health certificate; Whereas, in order to verify that the provisions of this Directive are complied with by the exporting third country and to prevent importation of meat dangerous to human health, the Member States must submit every consignment of fresh meat upon importation to health and veterinary inspection which must be carried out by an official veterinarian; whereas it must be laid down that, in order that such import inspection may be standardised, the rules for its application are to be adopted according to a procedure in which the Commission and the Member States cooperate closely; Whereas each consignment of fresh meat admitted to a Member State following the import inspection must; in the case of fresh meat re-routed to another Member State, with the exception of meat cut up after importation in an approved cutting plant, be accompanied by a certificate officially stating that the prescribed import requirements have been fulfilled; Whereas inspection, both of animals and of meat, is carried out in the general interests of the Community; whereas it should therefore be stipulated that the inspection be carried out in premises approved in accordance with Community criteria and a Community procedure; Whereas every Member State must have the right to place an immediate prohibition on imports from a third country when such imports may be dangerous for public or animal health; whereas in such a case coordination of the attitudes of the Member States with regard to this third country must be assured without delay, without prejudice to possible amendments to the list of countries and establishments authorised to export to the Community; Whereas Community veterinary experts should be instructed to verify that the Directive is adhered to in third countries especially; Whereas, before the Community provisions so drawn up can enter into force the Community must prepare a number of acts necessary for their operation and the Member States must make substantial changes to their laws; whereas the implementation of these provisions should therefore be carried out in stages, HAS ADOPTED THIS DIRECTIVE: CHAPTER ONE GENERAL PROVISIONS Article 1 1. This Directive shall apply to imports from third countries of: - domestic bovine animals and swine for breeding, production or slaughter; - fresh meat of domestic animals of the following species: bovine animals, swine, sheep and goats and solipeds. 2. This Directive shall not apply to: (a) animals intended exclusively for grazing or draft purposes, on a temporary basis, in the vicinity of the Community frontiers; (b) meat forming part of travellers' personal luggage and intended for their personal consumption, in so far as the amount or quantity transported does not exceed 1 kg per person and provided that the meat comes from a third country or part of a third country appearing on the list drawn up in accordance with Article 3 and from which importation is not prohibited, in accordance with Article 28; (c) meat sent as small packages to private persons provided that such meat is not imported by way of trade, in so far as the quantity sent does not exceed 1 kg and provided that the meat comes from a third country or part of a third country appearing on the list drawn up in accordance with Article 3 and from which importation is not prohibited, in accordance with Article 28; (d) meat for consumption by the crew and passengers on means of transport using international routes. When such meat or kitchen waste is unloaded, it must be destroyed. It is not, however, necessary to destroy meat when it is transferred, directly, or after being placed provisionally under customs supervision, from one means of transport to another. Article 2 For the purposes of this Directive: (a) 'official veterinarian' means the veterinarian designated by the competent central authority of a Member States or a third country; (b) 'country of destination' means the Member State to which animals or fresh meat are sent from a third country; (c) 'third country' means a country in which neither the Council Directive of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine,(1) last amended by the Directive of 7 February 1972,(2) nor the Council Directive of 26 June 1964 on health problems affecting intra-Community trade in fresh meat,(3) last amended by the Directive of 27 October 1970,(4) applies; (d) 'importation' means the introduction into the territory of the Community of animals or fresh meat from third countries; (e) 'holding' means an officially supervised agricultural, industrial or commercial undertaking situated in the territory of a third country, in which animals for breeding, production or slaughter are regularly kept or bred; (f) 'animals for slaughter' for the purpose of Chapter II means bovine animals or swine intended to be taken on arrival in the country of destination direct to a slaughterhouse; (g) 'animals for breeding or production' means bovine animals and swine other than those referred to in (f), including those intended for breeding, milk or meat production, or draft purposes; (h) 'officially tuberculosis-free bovine herd' means a bovine herd which satisfies the conditions laid down in Annex A Chapter I; (i) 'officially brucellosis-free bovine herd' means a bovine herd which satisfies the conditions laid down in Annex A, Chapter II (A) (1); (j) 'brucellosis-free bovine herd' means a bovine herd which satisfies the conditions laid down in Annex A, Chapter II (A) (2); (k) 'brucellosis-free swine' means swine which satisfy the conditions laid down in Annex A, Chapter II (B) (1); (l) 'officially brucellosis-free swine herd' means a swine herd which satisfies the conditions laid down in Annex A, Chapter II (B) (2); (m) 'epizootic free area' means an area in which, according to official findings, the animals have not suffered from any of the contagious diseases on the list drawn up according to the procedure laid down in Article 29, for a period and within a radius to be defined in accordance with the same procedure; (n) 'meat' means all parts of domestic bovine animals, swine, sheep and goats and solipeds which are fit for human consumption; (o) 'fresh meat' means meat which has not undergone any preserving process; how ever, chilled and frozen meat shall be considered to be fresh; (p) 'carcase' means the whole body of a slaughtered animal after bleeding, evisceration, removal of the limbs at the carpus and tarsus, removal of the head, tail and mammary gland and in addition, in the case of bovine animals, sheep, goats and solipeds, after skinning; (q) 'offal' means fresh meat other than that of the carcase as defined in (p), even if it remains naturally attached to the carcase; (r) 'viscera' means offal from the thoracic, abdominal and pelvic cavities, including the trachea and oesophagus; (s) 'means of transport' means those parts of motor vehicles, rail vehicles and aircraft set aside for loading, and the holds of ships or containers for land, sea or air transport; (t) 'consignment' means a quantity of meat or a number of animals covered by the same certificate; (u) 'establishment' means an approved slaughterhouse, an approved cutting plant or an approved cold store, situated outside such approved slaughterhouses and plants, which has been approved by the third country and which appears on the list or lists drawn up in accordance with Article 4. Article 3 1. The Council, acting on a proposal from the Commission, shall draw up a list of the countries or parts of countries from which the Member States shall authorise importation of bovine animals, swine and fresh meat, or one or more of these categories of animals and commodities, taking into account the health situation in these countries or parts of countries. This list may be supplemented or amended according to the procedure laid down in Article 30. 2. In deciding, both in the case of bovine animals and swine and in the case of fresh meat, whether a country or part of a country may appear on the list referred to in paragraph 1 particular account shall be taken of: (a) the state of health of the livestock, other domestic animals and wildlife in the third country, particular attention being paid to exotic animal diseases, and the environmental health situation of the country, which might endanger public and animal health in the Member States; (b) the regularity and rapidity of the information supplied by the third country relating to the existence of contagious animal diseases in its territory, in particular those diseases mentioned in lists A and B of the International Office of Epizootic Diseases; (c) the regulations of these countries on the prevention and control of animal diseases; (d) the structure of the veterinary services in these countries and their powers; (e) the organisation and implementation of measures to prevent and control contagious animal diseases. 3. The list referred to in paragraph 1 and all amendments thereto shall be published in the Official Journal of the European Communities. Article 4 1. In accordance with the procedure laid down in Article 29 one or more lists shall be drawn up of establishments from which the Member States may authorise importation of fresh meat. The list or lists may by amended or supplemented in accordance with the procedure laid down in Article 30. 2. In deciding whether a slaughterhouse, a cutting plant or a cold store situated outside a slaughterhouse or plant may appear on one of the lists referred to in paragraph 1 particular account shall be taken of: (a) the guarantees which the third country can offer with regard to compliance with the provisions of this Directive; (b) the third country's regulations with regard to administering to animals for slaughter any substances which might affect the wholesomeness of the meat; (c) compliance in each particular case with the provisions of this Directive; (d) the organisation of the meat inspection services of the third country or part of the country, the powers of these services and the supervision to which they are subject. 3. A slaughterhouse, a cutting plant or a cold store situated outside a slaughterhouse or cutting plant may only appear on the list or lists provided for in paragraph 1 if it is situated in one of the countries referred to in Article 3 (1) and if it has, in addition, been officially approved for exports to the Community by the competent authorities of the third country. Such approval shall be subject to compliance with the following requirements: (a) compliance with the provisions of Annex B; (b) constant supervision by an official veterinarian of the third country. 4. The list or lists referred to in paragraph 1 and all amendments thereto shall be published in the Official Journal of the European Communities. Article 5 Inspection shall be carried out on the spot by veterinary experts of the Member States and the Commission to verify whether the provisions of this Directive, and in particular those of Article 3 (2) and Article 4 (2) and (3) are actually being applied. The experts from the Member States shall be appointed by the Commission, acting on a proposal from the Member States. These inspections shall be made on behalf of the Community which shall bear the cost of any expenditure incurred in this connection. The frequency of and the procedure for these inspections shall be determined according to the procedure laid down in Article 29. CHAPTER TWO IMPORTS OF BOVINE ANIMALS AND SWINE Article 6 Notwithstanding the provisions of Article 3 (1), the Member States shall only authorise the importation of the animals referred to in this Directive if they come from non-Member States; (a) free from any disease to which the animals are susceptible: - for 12 months, in respect of cattle plague exotic foot and mouth disease, contagious pleuro-pneumonia, African swine fever and contagious porcine paralysis (Teschen disease); - for 6 months, in respect of blue tongue disease and contagious vesiculate stomatitis; (b) which have not been vaccinated during the preceding 12 months against the diseases referred to under (a) first indent to which these animals are susceptible. Article 7 It may be decided, in accordance with the procedure set out in Article 29, that the provisions of Article 6 (a) shall only apply to a part of the territory of a non-Member State. In accordance with the same procedure, by derogation from the provisions of Article 6 (b) the importation of animals referred to in this directive may, on certain conditions, be permitted from non-Member States or from parts of those countries where vaccinations are carried out against one or more of the diseases mentioned in Article 6 (a) first indent. Article 8 1. Without prejudice to the provisions of Articles 6 and 7, the Member States shall only authorise the importation of the animals referred to in this Directive from a non-Member State if they comply with the health conditions adopted in accordance with the procedure laid down in Article 29 for importation from this non-Member State, according to the species and destination of the animals. 2. It may be decided, in accordance with the procedure laid down in Article 29, to limit the authorisations to particular species, to animals for slaughter, breeding or production, or to animals intended for particular purposes, and to apply all necessary health measures after importation. 3. It may be decided, in accordance with the procedure set out in Article 29, to waive the provisions of Annex A, Chapter II Section A with regard to: - obtaining by a herd or flock free from brucellosis of the qualification of officially free from brucellosis; - introducing bovine animals from herds free from brucellosis into herds officially free from brucellosis; - withdrawing the qualification 'officially brucellosis-free herd or flock'. Article 9 In the event of a Member State deeming that the vaccines used against foot-and-mouth disease in a non-Member State against the A, O and C viruses have certain deficiencies, it shall prohibit the introduction into its territory of bovine animals and swine coming from the non-Member State concerned. It shall inform the other Member States and the Commission as soon as possible of its decision and shall give grounds for this decision. The Standing Veterinary Committee shall meet as soon as possible after this notification. A decision shall be taken in accordance with the procedure laid down in Article 30. Article 10 The Member States shall authorise the importation of bovine animals and swine if, before the day of loading for transportation to the country of destination, these animals have remained in the territory or part of the territory of a non-Member State on the list established in accordance with Article 3 (1): (a) for not less than 6 months in the case of animals for breeding or production; (b) for not less than 3 months in the case of animals for slaughter. This period shall date from birth in the case of animals which are less than 6 or 3 months old respectively. Article 11 1. The Member States shall authorise the importation of bovine animals and swine only on production of a certificate drawn up by an official veterinarian of the exporting non-Member State. This certificate must (a) be issued on the day of loading of the animals for consignment to the country of destination; (b) be worded at least in one of the official languages of the country of destination and in one of the official languages of the country carrying out the import inspection provided for in Article 12; (c) the original of this certificate must accompany the animals; (d) provide proof that the bovine animals and swine meet the conditions laid down in this Directive and those laid down in pursuance thereof with regard to imports from third countries; (e) consist of one single sheet of paper; (f) be made out in the name of one single addressee. 2. This certificate must comply with a specimen established in accordance with the procedure laid down in Article 29. Article 12 1. The Member States shall ensure that bovine animals and swine, on arrival in the territory of the Community, undergo a health inspection (import control) made by an official veterinarian. 2. The Member States shall ensure that bovine animals and swine are prohibited from movement within the Community if during the inspection prescribed in paragraph (1) it is found that: - animals do not come from the territory or part of the territory of a third country contained in the list established in accordance with Article 3 (1); - the animals are infected with or are suspected of being infected with or contaminated by a contagious disease; - the conditions laid down in this Directive and the annexes thereto have not been complied with by the exporting non-Member State; - the certificate accompanying the animals does not conform to the conditions set out in Article 11. 3. The Member State which carried out the inspection mentioned in (1) shall take all those measures which it deems to be necessary. These measures may, inter alia, include: (a) - the placing in quarantine of animals which are suspected of being infected with or contaminated by an infectious disease; - in the case set out in paragraph 2 fourth indent, at the request of the exporter, the importer or their representative, keeping the animals under control pending clearance of the certificate; (b) sending back animals which cannot be admitted for movement in accordance with paragraph 2, if there are no objections on animal health grounds. Where it is not possible to send the animals back, the competent authority shall order them to be slaughtered and shall designate the establishment to be used for this purpose. (c) slaughter and destruction of all animals of the consignment in question if the abovementioned inspection shows evidence or suspicion of one of the epizootic diseases on the list established according to the procedure laid down in Article 29. 4. The certificate accompanying bovine animals and swine on importation must, following the animal health inspection (import inspection) state clearly whether the animals have been admitted or refused entry. 5. When crossing Community territory to reach the Member State of destination, the Member States shall implement the health measures referred to in paragraph 3 (a) first indent, and paragraph 3 (c) if the animals are infected, or suspected of being infected with or contaminated by a contagious disease. 6. Animals which have obtained an import authorisation and whose destination is not the Member State which carried out the import inspection laid down in paragraph 1, must be directed to the country of destination under customs control without being unloaded. 7. Animals which have satisfied the import control prescribed in paragraph 1 shall undergo any further inspections necessary in the country of destination in order to verify whether the provisions of this directive, including the special conditions defined in accordance with the procedure laid down in Article 29 pursuant to Article 3, have been complied with. These inspections may be carried out either at the frontier, or at any other point designated by the competent authority of the country of destination, or at both. 8. The exporter, importer or their representative shall be liable for any expenditure incurred pursuant to this Article, including the slaughter or destruction of animals, without compensation from the State. Article 13 Upon arrival in the country of destination, the animals for slaughter shall be taken directly to a slaughterhouse and, in accordance with animal health requirements, be slaughtered not later than three working days after their entry into that slaughterhouse. Without prejudice to any special conditions which may be set out in accordance with the procedure laid down in Article 29, the competent authority of the country of destination may, on health grounds, designate the slaughterhouse to which these animals must be taken. CHAPTER THREE IMPORTS OF FRESH MEAT Article 14 1. Fresh meat must come from animals which have remained in the territory or in part of the territory of a country on the list established by implementing Article 3 (1) for at least three months before being slaughtered or since birth if the animals in question are less than three months old. 2. Notwithstanding the provisions of Article 3 (1), the Member States shall only authorise the importation of fresh meat coming from non-Member States: (a) which, for the last 12 months have been free from those of the following diseases to which the animals from which the meat has come are susceptible: cattle plague, exotic foot and mouth disease, African swine fever, contagious porcine paralysis (Teschen disease); (b) in which no vaccinations have been carried out for 12 months against the diseases mentioned under (a) to which the animals from which the meat has come are susceptible. Article 15 It may be decided, under the procedure set out in Article 29, that the provisions of Article 14 (2) (a) shall apply only to a part of the territory of a non-Member State. In accordance with the same procedure and notwithstanding the provisions of Article 14 (2) (b), imports of fresh meat may be permitted, subject to certain conditions, from a non-Member State or part of the territory of a non-Member State where vaccinations have been carried out against one or several of the diseases referred to in Article 14 (2) (a). Article 16 Without prejudice to the provisions of Articles 14 and 15, the Member States shall authorise fresh meat of be imported from a non-Member State only if the meat complies with the health requirements adopted in accordance with the procedure set out in Article 29 for imports of fresh meat from non-Member States, according to the species of the animal. Article 17 1. The Member States shall authorise imports of fresh meat in the form of carcases, possibly cut in half in respect of swine, and cut in halves or in quarters in respect of bovine animals and solipeds, only if it is possible to reconstruct the entire carcase of each animal. 2. Such importation shall be subject to the following conditions: fresh meat must (a) have been obtained in a slaughterhouse mentioned on the list established in accordance with Article 4 (1); (b) come from an animal for slaughter which, in accordance with Annex B, Chapter V, bas undergone a post-mortem health inspection carried out by a veterinary official and been deemed suitable for slaughter in accordance with the provisions of this Directive, with a view to being exported to the Community; (c) have been treated according to the hygiene conditions in accordance with Annex B, Chapter VI; (d) have been inspected post mortem by an official veterinarian in accordance with Annex B, Chapter VII, and have shown no change except for traumatic lesions incurred shortly before slaughter or localised malformations or changes provided that it is established, if necessary by appropriate laboratory tests, that these do not render the carcase and offal unfit for human consumption or dangerous to human health; (e) be accompanied by a public health certificate in accordance with Annex B, Chapter X; (f) have been stored after post mortem inspection under satisfactory hygienic conditions and in accordance with Annex B, Chapter XII in storage plants; (g) have been transported to the country of destination under satisfactory hygienic conditions. 3. Only methyl violet may be used for stamping fresh meat with ink. Other types of colouring may be used in accordance with the procedure laid down in Article 29. 4. When carrying out the post mortem inspection referred to in paragraph 2 (d), the official veterinarian may be helped by assistants placed under his authority. These assistants must: (a) be appointed by the central competent authority of the exporting country, in accordance with the provisions in force; (b) have appropriate training; (c) enjoy a status guaranteeing their impartiality towards those running the establishments; (d) have no power of decision concerning the final result of the public health inspection. Article 18 1. Notwithstanding Article 17 (1), the Member States shall permit imports of: (a) half-carcases, separated quarters or offals complying with the conditions set out in Article 17 (2) and (3) and coming from slaughterhouses designated for this purpose in accordance with the procedure laid down in Article 29; (b) cuts smaller than quarters or boned meat coming from cutting plants inspected pursuant to Article 4 and approved for this purpose in accordance with the procedure set out in Article 29. Such meat shall, in addition to the conditions laid down in Article 17 (2) and (3), comply with the following conditions: (i) have been cut and obtained, in compliance with the prescriptions of Annex B, Chapter VIII; (ii) have been inspected by an official veterinarian, in accordance with the provisions of Annex B, Chapter IX; (iii) with regard to packing, comply with the prescriptions set out in Annex B, Chapter XI; (iv) undergo all inspections, carried out by Community veterinarians, required to ensure that the abovementioned provisions have been complied with; (v) with regard to fresh meat of solipeds, undergo inspection by the country of destination with a view to the imposition, if any, of restrictions regarding its use. 2. In accordance with the procedure laid down in Article 29 and notwithstanding Annex B point 32, the meat may be cut while warm, in which case, the following minimum conditions must be complied with: (a) fresh meat must be transported directly from the slaughter room to the cutting room, which must be located in the same group of buildings and sufficiently near to each other since the meat to be cut must be transferred in one operation from one room to the other by means of an extension of the overhead handling network from the slaughter room, and cutting must be carried out immediately; (b) as soon as the prescribed cutting and packaging are completed, the meat must be transported to the chilling room provided for in Annex B, Chapter II, point 2 (a). Article 19 Articles 17 and 18 shall not apply: (a) to fresh meat imported by authorisation of the country of destination for uses other than human consumption; (b) to fresh meat intended for exhibition or special studies or for analyses in so far as administrative control makes it possible to ensure that this meat is not used for human consumption and when the show is closed or when the special studies or analyses have been carried out this meat, with the exception of that used during the analysis, shall be withdrawn from Community territory or destroyed. In this case and in the case referred to under (a), the country of destination shall ensure that the meat in question cannot be put to any use other than that for which it was admitted into its territory; (c) to fresh meat intended exclusively for the supply of international organisations, subject to being approved according to the procedure laid down in Article 29 and in so far as this meat comes from a country on the list established in accordance with Article 3 (1) and that the animal health requirements are complied with. The Member States in the territory of which the international organisations in question are located shall ensure that this meat is not placed in free movement. Article 20 The Member States shall prohibit the importation of: (a) fresh meat from boars or cryptorchid pigs; (b) fresh meat containing residues of oestrogenous or thyrostatic substances, antibiotics, antimony, arsenic, pesticides or other substances which are harmful or likely to make the consumption of fresh meat dangerous or harmful to human health in so far as these residues are in excess of the permitted level. Permitted levels shall be fixed by the Council, acting on a proposal from the Commission, and may subsequently be amended in accordance with the procedure laid down in Article 29; (c) fresh meat treated with ionising or ultraviolet rays, and also fresh meat from animals which have been treated with tenderisers or other products likely to alter their organoleptic composition or nature; (d) fresh meat to which have been added substances other than those provided for in Article 17 (3) for the purpose of public health stamping; (e) fresh meat from animals which have been found to have tuberculosis in any form whatsoever and which were certified as having tuberculosis following a positive tuberculin reaction; (f) fresh meat from animals which after slaughter are found to have tuberculosis in any form whatsoever, or to be carrying several cysticerci live or dead, or in the case of swine, to be carrying threadworms; (g) fresh meat from animals slaughtered too young; (h) parts of the carcase or offal with traumatic lesions incurred shortly before slaughter or malformations or changes referred to in Article 17 (2) (d); (i) blood; (j) fresh meat minced or treated in a similar fashion; (k) fragments of muscular or fatty tissue and other tissues resulting from the cutting and boning of the meat or adhering to the bone and fragments of muscular and other tissues of the head, except the tongue. Article 21 The method and procedures required for defecting the presence of threadworms in fresh meat of swine shall be laid down by the Council, acting on a proposal from the Commission. Article 22 1. Member States shall authorise fresh meat to be imported only on presentation of an animal health certificate and a public health certificate drawn up by an official veterinarian of the exporting third country. These certificates must: (a) be drawn up at least in one of the official languages of the country of destination and in one of those of the country in which the import inspections provided for in Articles 23 and 24 are carried out; (b) accompany the fresh meat in the original; (c) consist of a single sheet of paper; (d) be made out for a single recipient. The animal health certificate must certify that the fresh meat complies with the animal health requirements laid down in this Directive and with those laid down pursuant to it with respect to the importing of fresh meat from non-member countries. 2. This certificate must be in conformity with a specimen drawn up in accordance with the procedure laid down in Article 29. 3. The public health certificate must correspond, in presentation and content, with the specimen given in Annex C and be issued on the day on which the fresh meat is loaded with a view to consignment to the country of destination. Article 23 1. The Member States shall ensure that the fresh meat is subjected, without delay, immediately upon arrival in Community territory, to an animal health inspection carried out by the competent authority whatever the customs procedure under which it was declared. 2. Without prejudice to the provisions of paragraph 3, the Member States shall ensure that importation is prohibited when this inspection reveals that: - the meat does not come from a territory or part of a territory of a non-member country included on the list drawn up in accordance with Article 3 (1); - the meat comes from a territory or part of a territory of a non-member country from which imports are prohibited in accordance with Articles 14 and 27; - the animal health certificate which accompanies the meat is not in conformity with the conditions laid down pursuant to Article 22. 3. The Member States shall authorise fresh meat from one non-member country to be transported to another non-member country provided that: (a) the party concerned supplies proof that the first non-member country towards which the meat is sent, after transit through Community territory, undertakes under no circumstances to reject or to send back to the latter the meat the importation or transit of which it has authorised; (b) this transport has been previously authorised by the competent authorities of the Member States in the territory of which the health inspection on importation is carried out; (c) this transport is carried out, without reloading on Community territory, under the supervision of the competent authorities in vehicles or containers sealed by the competent authorities; the only handling authorised during this transport shall be that carried out respectively at the point of entry into Community territory or of exit from the latter for direct trans-shipment from a ship or aircraft to any other means of transport or vice versa. 4. All expenditure incurred pursuant to this Article shall be chargeable to the consignor, the consignee or their agents, without repayment by the State. Article 24 1. The Member States shall ensure that each batch of fresh meat is subjected to a public health inspection on importation and to an animal health inspection carried out by an official veterinarian. The Member States shall ensure that importers are obliged to give notice at least two working days in advance to the local department responsible for import inspection at the post where the fresh meat is to be submitted for inspection, specifying the amount, the nature of the meat and the time from which the inspection may be carried out. 2. The public health inspection provided for in paragraph 1 shall be carried out on each carcase, half carcase and quarter if importing takes place in accordance with Article 17 (1) and by random sampling if other pieces are imported. The purpose of this inspection shall be in particular to check, in accordance with the provisions of paragraph 3: (a) the public health certificate, the conformity of the fresh meat with the stipulations on that certificate, the stamping; (b) the state of preservation, the presence of dirt and pathogenic agents; (c) the presence of residues of substances referred to in Article 20; (d) whether slaughter and cutting have been carried out in establishments approved for that purpose; (e) conditions of transport. 3. There shall be adopted, in accordance with the procedure laid down in Article 29, the implementing rules necessary to ensure that the inspections referred to in paragraph 1 are carried out in a uniform way, particularly as regards the application of the provisions of Article 20, and more particularly the methods of analysis, the frequency and the standards for sampling. 4. The Member States shall prohibit the marketing of fresh meat where it has been ascertained at the inspections provided for in paragraph 1 that: - the fresh meat is not suitable for human consumption; - the conditions laid down in this Directive and its Annexes are not fulfilled; - one of the certificates referred to in Article 22 which accompany each of the batches does not comply with the conditions laid down in the said Article. 5. If the fresh meat cannot be imported it must be refused entry, unless reasons connected with animal inspection or public health oppose this. If it is impossible to refuse entry, the meat must be destroyed in the territory of the Member State in which the inspection takes place. By way of derogation from this provision and at the request of the importer or of his agent, the Member State carrying out the animal health inspection and public health inspection may authorise its entry for use other than for human consumption, to the extent that there is no danger for humans or for animals and that the meat is from a country included on the list drawn up in accordance with the provisions of Article 3 (1) and that importation is not prohibited in accordance with Article 28. This meat may not leave the territory of that Member State, which must check its destination. 6. In all cases after the inspections referred to in paragraph 1 the certificates must clearly indicate the destination of the meat. Article 25 1. The fresh meat in each batch, which has been authorised for movement in the Community by a Member State on the basis of the inspections referred to in Article 24 (1) must, before it is sent to the country of destination, be accompanied by a certificate corresponding, in presentation and content, with the specimen given in Annex D. This certificate must: (a) be drawn up by the competent veterinarian at the inspection post or at the place of storage; (b) be issued on the day of loading for consignment of the fresh meat to the country of destination; (c) be drawn up at least in the language of the latter country; (d) accompany the batch of fresh meat in the original. Article 26 All the expenditure incurred by the application of Articles 24 and 25, and in particular the cost of inspecting the fresh meat, storage costs and possibly the cost of destroying the meat shall be chargeable to the consignor, the consignee or their agent, without repayment by the State. CHAPTER FOUR COMMON PROVISIONS Article 27 1. The Member States shall draw up and communicate to the Commission lists of: (a) the frontier posts for the importation of bovine animals and swine, (b) the inspection posts for the importing of fresh meat. These frontier and inspection posts must be approved in accordance with the procedure laid down in Article 29. 2. For the frontier posts referred to in paragraph 1 (a) to be approved their agents must in particular have at their disposal the equipment necessary to carry out the inspections referred to in Article 12 (1), and that necessary for disinfection, disposal of waste food and litter, dung, urine and all other refuse. 3. For the inspection posts referred to in paragraph 1 (b) to be approved, their agents must have at their disposal at least: (a) inspection rooms large enough to enable inspections to be carried out in the normal way; (b) adequate chilling and refrigerating rooms; (c) an adequate thawing room; (d) a laboratory. 4. Responsibility for the inspections shall be assumed by an official veterinarian. The latter may be helped in carrying out purely routine tasks by assistants specially trained for the purpose. Detailed rules governing this assistance shall be adopted in accordance with the procedure laid down in Article 29. 5. Veterinary experts shall check that the equipment at the approved frontier and inspection posts complies with the conditions of this Article and that the inspections are carried out in accordance with this Directive. These experts must be nationals of a Member State other than the Member State in which the post to be checked is located. The conditions of application of this paragraph, and in particular the appointment of the veterinary experts and the checking procedures shall be determined in accordance with the procedure laid down in Article 29. 6. All the expenditure incurred by the application of paragraph 5, first subparagraph, shall be borne by the Community. Article 28 1. Without prejudice to the provisions of Article 6, if a contagious animal disease which might endanger the health of the livestock of one of the Member States breaks out or spreads in a non-member country or if any other reason connected with veterinary inspection justifies it, the Member State concerned shall prohibit the importation of animals of the species which are the object of this Directive whether imported directly or indirectly through another Member State, either from the whole of the non-member country or from part of the territory of the latter. 2. Without prejudice to the provisions of Article 14, if in a non-member country included on the list drawn up in accordance with Article 3 (1) a contagious animal disease breaks out or spreads which can be carried by fresh meat and endanger public health or the health of the livestock in one of the Member States, or if any other reason connected with veterinary inspection justifies it, the Member State concerned shall prohibit the importation of that meat whether imported directly or indirectly through another Member State, either from the whole of the non-member country or from part of the territory of the latter. 3. Measures taken by the Member States under paragraphs 1 and 2, and the repeal of such measures must be communicated immediately to the other Member States and the Commission together with the reasons therefore. The Standing Veterinary Committee shall meet as soon as possible after this communication and shall decide, in accordance with the procedure laid down in Article 30, whether these measures should be amended, in particular in order to coordinate them with measures adopted by other Member States, or repealed. If the situation envisaged in paragraphs 1 and 2 arises and if it appears necessary that other Member States also apply the measures taken under those paragraphs, amended, where necessary, in accordance with the preceding subparagraph, appropriate measures shall be adopted under the procedure laid down in Article 30. 4. Resumption of importation from the non-member country concerned shall be authorised in accordance with the same procedure. Article 29 1. Where the procedure laid down in this Article is to be used, matters shall without delay be referred by the Chairman, either on his own initiative or at the request of a Member State, to the Standing Veterinary Committee (hereinafter called 'Committee') set up by the Council Decision of 15 October 1968. 2. Within the Committee the votes of Member States shall be weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within two days. Opinions shall be delivered by a majority of twelve votes. 4. The Commission shall adopt the measures and shall apply them immediately where they are in accordance with the opinion of the Committee. If they are not in accordance with the opinion of the Committee or if no opinion is delivered, the Commission shall without delay submit to the Council the measures to be adopted. The Council shall adopt the measures by a qualified majority. If, within three months from the date on which the proposal was submitted to it, the Council has not adopted any measures, the Commission shall adopt the proposed measures and apply them immediately, save where the Council has decided by a simple majority against those measures. Article 30 1. Where the procedure laid down in this Article is to be used, matters shall without delay be referred by the Chairman, either on his own initiative or at the request of a Member State, to the Standing Veterinary Committee (hereinafter called the 'Committee') set up by the Council Decision of 15 October 1968. 2. Within the Committee the votes of the Member States shall be weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within two days. Opinions shall be delivered by a majority of twelve votes. 4. The Commission shall adopt the measures and shall apply them immediately where they are in accordance with the opinion of the Committee. Where they are not in accordance with the opinion of the Committee or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal regarding the measures to be adopted. The Council shall adopt the measures by a qualified majority. If, within fifteen days of the date on which the proposal was submitted to it, the Council has not adopted any measures, the Commission shall adopt the proposed measures and apply them immediately, save where the Council has decided by a simple majority against those measures. Article 31 The provisions of Articles 29 and 30 shall apply for eighteen months from the date on which a matter was first referred to the Committee either under Article 29 (1) of 30 (1) or under any corresponding rules. Article 32 1. The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive and its Annexes: (a) not later than 1 October 1973 as regards the provisions of Article 23 (1) and (3) (a), (b) and (c); (b) not later than 1 January 1976 as regards all the other provisions, except those which make provisions for a Community procedure. 2. They shall comply with provisions involving a Community procedure laid down by the Directive not later than 1 January 1977. However a minimum of two years must pass between the adoption of the measures adopted under these provisions and the date mentioned above. 3. On the date laid down in paragraph 2, Articles 4 and 11 of the Council Directive of 26 June 1964, on animal health problems affecting intra-Community trade in bovine animals and swine, and Article 9 of the Council Directive of 26 June 1964, on health problems affecting intra-Community trade in fresh meat, shall be revoked. Article 33 1. The new Member States are authorised, while respecting the general provisions of the Treaty establishing the EEC, to maintain in force until 31 December 1977 their national rules governing imports from third countries in respect of: (a) bovine animals and swine for breeding, production or slaughter; (b) fresh meat of domestic animals of the following species: bovine animals, swine, sheep and goats and solipeds. Within the contexts of these rules, adaptations will be worked out in preparation for the application throughout the whole Community of the rules governing such imports; to this end, these rules shall be examined by the Standing Veterinary Committee. 2. The Commission shall, not later than 1 July 1976 submit a report to the Council and to the extent necessary submit appropriate proposals taking into account the solutions found to the problems caused by the extension throughout the whole Community of the rules governing intra-Community trade in those products in question. Article 34 This Directive shall not affect the rights and obligations resulting from animal health Agreements concluded between one or more Member States and one or more non-Member States before the date on which this Directive is adopted. To the extent that these Agreements are not compatible with this Directive, the Member State or States concerned shall avail themselves of all appropriate means to remove the incompatibilities noted. Article 35 This Directive is addressed to the Member States. Done at Brussels, 12 December 1972. For the Council The President P. LARDINOIS (1) OJ No 121, 29.7.1964, p. 1977/64.(2)OJ No L 38, 12.2.1972. p. 95.(3)OJ No 121, 29.7.1964, p. 2012/64.(4)OJ No L 239, 30.10.1970, p. 42. ANNEX A CHAPTER I TUBERCULOSIS-FREE BOVINE HERD A bovine herd is considered to be officially tuberculosis-free if: (a) all the animals are free from clinical signs of tuberculosis; (b) all the animals over six weeks old have reacted negatively to at least two officially intradermal tuberculin tests, the first one six months after completion of disinfection of the herd, the second one six months later and the remainder at one-yearly intervals. Where, in a non-member country all of whose bovine herds are subject to official operations to combat tuberculosis, the percentage of bovine herds infected with tuberculosis is not more than 1% during two successive supervisory periods separated by an interval of one year; that interval may be increased to two years. If the percentage of infected bovine herds is not more than 0.2% during two successive supervisory periods separated by an interval of two years; that interval may be increased to three years; (c) no bovine animal has been introduced without a certificate from an official veterinarian showing that the animal comes from an officially tuberculosis-free bovine herd and, in the case of animals over six weeks old, that it has reacted negatively to an official intradermal tuberculin test; (i) Intradermal tuberculin testing shall not, however, be required in third countries in which the percentage of holdings containing bovine animals infected with tuberculosis is less than 0.2% and where a certificate from the official veterinarian indicates that the animal: 1. is properly identified, 2. comes from an officially tuberculosis-free bovine herd within that non-member country, 3. has not during transportation come into contact with bovine animals which do not come from officially tuberculosis-free bovine herds. (ii) The certificate provided for in (i) need not be required in a non-member country where for not less than four years: - at least 99.80% of the bovine herds have been officially recognised as being tuberculosis-free, and where - herds which are not officially tuberculosis-free have been under official supervision, the transfer of bovine animals from those herds being prohibited except when they are taken under official supervision for slaughter. CHAPTER II BRUCELLOSIS-FREE SWINE AND BRUCELLOSIS-FREE BOVINE AND SWINE HERDS A. Bovine herds 1. A bovine herd is considered to be officially brucellosis-free if: (a) it contains no bovine animals which have been vaccinated against brucellosis, save females which have been vaccinated at least three years previously; (b) all the bovine animals have been free from clinical signs of brucellosis for at least six months; (c) all the bovine animals over twelve months old: (i) have shown a brucella count lower than 30 IU of agglutination per millilitre when given two official sero-agglutination tests at intervals of at least three months and at most twelve months; the first sero-agglutination test may be replaced by three ring-tests carried out at three-monthly intervals provided, however, that the second sero-agglutination test is carried out not less than six weeks after the third ring-test; (ii) are checked annually to establish that brucellosis is not present by three ring-tests carried out at intervals of at least three months and one sero-agglutination test carried out not less than six weeks after the second ring-test. If ring-tests cannot be made, two sero-agglutination tests shall be carried out each year at an interval of at least three months and not more than six months. Where, in a non-member country all of whose bovine herds are subject to official operations to combat brucellosis, the percentage of bovine herds infected is not more than 1%, it will be sufficient to carry out each year two ring-tests at an interval of at least three months or, if they cannot be made, one sero-agglutination test; (d) no bovine animal has been introduced without a certificate from an official veterinarian showing that the animal comes from an officially brucellosis-free bovine herd and, in the case of animals over twelve months old, that it has shown a brucella count of less than 30 IU of agglutination per millilitre when given an official sero-agglutination test; (i) sero-agglutination testing need not, however, be required in Member States where the percentage of bovine herds infected with brucellosis has not exceeded 0.2% for at least two years and where a certificate from an official veterinarian indicates that the animal: 1. is properly identified; 2. comes from an officially brucellosis-free bovine herd within that non-member country; 3. has not during transportation come into contact with bovine animals which do not come from officially brucellosis-free bovine herds; (ii) the certificate provided for in (i) need not be required in a non-member country where for not less than four years: - at least 99.80% of the bovine herds have been officially recognised as being brucellosis-free, and where - herds which are not officially brucellosis-free have been under official supervision, the transfer of bovine animals from those herds being prohibited except when they are taken under official supervision for slaughter. 2. A bovine herd is considered to be brucellosis-free if: (a) it contains no male bovine animals which have been vaccinated against brucellosis; (b) all or some of the female bovine animals have been vaccinated at not more than six months old with live Buck 19 vaccine or other vaccines approved under the procedure laid down in Article 29; (c) all the bovine animals satisfy the conditions laid down in 1 (b) and (c), it being understood that the bovine animals which are under thirty months old may show a brucella count equal to or higher than 30 IU of agglutination per millilitre but lower than 80 IU of agglutination per millilitre provided they show, when the complement fixation reaction is tested: - a count lower than 30 EEC units, in the case of females vaccinated less than twelve months previously, - a count lower than 20 EEC units in all other cases; (d) no bovine animal has been introduced without a certificate from an official veterinarian showing either that the conditions laid down in 1 (d) apply to it or that it comes from a bovine herd recognised as brucellosis-free and, in that case, if it is over twelve months old, that it has shown in the thirty days before it was taken into the herd a count lower than 30 IU of agglutination per millilitre and a negative complement fixation reaction. All these examinations must be carried out under official supervision. However, if the bovine animal concerned has been vaccinated and is under thirty months old, it may show a brucella count equal to or higher than 30 IU of agglutination per millilitre but less than 80 IU per millilitre, provided it shows, when the complement fixation reaction is tested: - a count lower than 30 EEC units, in the case of a female vaccinated less than twelve months previously, - a count lower than 20 EEC units after the twelfth month following vaccination. B. Swine and swine herds 1. A swine is considered to be brucellosis-free if: (a) it shows no clinical signs of that disease; (b) weighing more than 25 kg, it shows during official serological tests carried out simultaneously: (i) a brucella count lower than 30 IU of agglutination per millilitre when given a sero-agglutination test; (ii) a negative result when given a complement fixation reaction test. 2. A swine herd is considered to be brucellosis-free if: (a) all the swine have been free from clinical signs of the disease for at least one year; (b) bovine animals kept at the same time on the holding belong to an officially brucellosis-free or brucellosis-free herd. ANNEX B CHAPTER I CONDITIONS FOR THE APPROVAL OF SLAUGHTERHOUSES 1. Slaughterhouses must have at least: (a) adequate lairage or climate permitting, waiting-pens for lodging the animals; these pens must at least be built on hard, impermeable ground and must be equipped for the disinfecting, watering and feeding of the animals and have a suitable drainage system for draining off liquids towards drains fitted with traps and gratings; (b) slaughter rooms large enough for work to be carried out satisfactorily; if pigs and other types of animals are to be slaughtered in the same slaughter room, a special place for slaughtering pigs must be provided; however, such special places shall not be compulsory if the slaughter of pigs and that of other animals take place at different times, but in such cases scalding, depilation, scraping and singeing must be carried out in special places which are clearly separated from the slaughter line either by an open space of at least 5 metres or by a partition of at least 3 metres high; (c) a room for emptying and cleansing stomachs and intestines; (d) rooms for dressing guts and tripe if these are carried out in the slaughterhouse; (e) separate rooms for the storage of fat and for the storage of hides, horns, hooves and pigs' bristles in the event of these not being removed from the slaughterhouse on the day the pigs are slaughtered; (f) locked premises or, climate permitting, pens for the accommodation of sick or suspect animals; locked premises reserved for the slaughter of such animals, the storage of detained meat and the storage of seized meat. The rooms and pens reserved for the accommodation of sick or suspect animals, together with those places reserved for the killing of these animals, are not compulsory in those establishments where the rules of a non-member country forbid the killing of these animals; (g) sufficiently large chilling or refrigerating rooms; (h) an adequately equipped lockable room for the exclusive use of the veterinary service; a room suitably equipped for carrying out a trichinoscopic test when such test is compulsory; (i) changing rooms, wash basins, showers and flush lavatories; the latter shall not open directly on to the work rooms; the wash basins must have hot and cold running water, materials for cleansing and disinfecting the hands and disposable hand towels; the wash basins must be near the lavatories; (j) facilities enabling the veterinary inspections provided for in this Directive to be carried out efficiently at any time; (k) means of controlling access to and exit from the slaughter house; (l) an adequate separation between the contaminated and the clean parts of the building so as to protect the latter from all pollution and especially from odours and dust; (m) in the rooms referred to in (b), (c), (d), (e), (f), (g) and (i): - waterproof flooring which is easy to clean and disinfect, rot-proof and fitted up in such a way so as to facilitate the draining of water; the channeling of the water towards drains fitted with traps and gratings must take place under cover; - smooth walls with light, coloured washable coating or paint up to a height of at least 3 metres, with rounded angles and corners; (n) adequate ventilation and steam extraction in rooms where work on meat is done; (o) in the same rooms, adequate natural or artificial lighting which does not distort colours; (p) an adequate supply, under pressure, of drinking water only; however, non-drinking water may be used in exceptional cases for steam production, provided that the pipes installed for this purpose do not permit this water to be used for other purposes; in addition, the use of non-drinking water may be authorised in exceptional cases for cooling refrigeration equipment. In such cases, non-drinking water pipes must be clearly differentiated from those carrying drinking water and must not pass through rooms containing fresh meat; (q) an adequate supply of hot drinking water; (r) a waste water disposal system which meets hygiene requirements; (s) in the work rooms, adequate equipment for cleansing and disinfecting hands and tools; such equipment must be as near as possible to the work stations; taps must not be hand operable; these facilities must have hot and cold running water; cleaning and disinfecting products and disposable hand towels; for cleaning and disinfecting products and disposable hand towels; for cleaning instruments the temperature of the water must be not less than 82 °C; (t) equipment such that, after stunning, dressing can be carried out as far as possible on the suspended animal; where flaying is carried out on metal cradles, these must be of non-corrodible materials and high enough for the carcase not to touch the floor; (u) an overhead system of rails for the later handling of the meat; (v) proper equipment for protection against pests such as insects, rodents, etc.; (w) instruments and working equipment in particular paunch tanks of non-corrodible material and easy to cleanse and disinfect; (x) a place specially equipped for dung; (y) a place and adequate equipment for cleansing and disinfecting vehicles; these are not compulsory if provisions exist requiring vehicles to be cleansed and disinfected by public firms; if road vehicles are involved the firms must be situated near the slaughterhouse. CHAPTER II CONDITIONS FOR THE APPROVAL OF CUTTING PLANTS 2. Cutting plants must have at least: (a) a chilling room large enough for preservation of fresh meat; (b) a room for cutting and boning and for the packaging operations provided for in paragraph 46; (c) a room for the packaging operations provided for in paragraph 45 and for meat consignment; (d) an adequately equipped lockable room for the exclusive use of the veterinary service; (e) a room suitably equipped for carrying out a trichinoscopic test, where such test is carried out in the cutting plant; (f) changing rooms, wash basins, showers and flush lavatories; the latter shall not open directly on to the work rooms; the wash basins must have hot and cold running water, materials for cleaning and disinfecting the hand and disposable hand towels; the wash basins must be near the lavatories; (g) special air- and water-tight non-corrodible containers with lids and fasteners to prevent unauthorised persons from removing things from them, for meat or meat offal derived from cutting and not intended for human consumption, or a lockable room for such meat and offal if they are in large enough quantities to necessitate this or if they are not removed or destroyed at the end of each working day; (h) in the rooms provided for under (a) and (b): - waterproof flooring which is easy to clean and disinfect, rot-proof, and fitted up in such a way so as to facilitate the draining of water; the channeling of the water towards drains fitted with traps and gratings must take place under cover; - smooth walls with light-coloured washable coating or paint up to a height of at least 2 metres, with rounded angles and corners; (i) cooling equipment in the rooms provided for under (a) and (b) to keep meat at an internal temperature of not more than + 7 °C; (j) a thermometer or telethermometer recorder in the cutting room; (k) facilities enabling the inspection and veterinary supervision operations prescribed by this Directive to be carried out efficiently at any time; (l) adequate ventilation in rooms where work on meat is undertaken; (m) in rooms where work on meat is undertaken, natural or artificial lighting which does not distort colours; (n) an adequate supply, under pressure, of drinking water only; however, non-drinking water may be used in exceptional cases for steam production, provided that the pipes installed for this purpose do not allow this water to be used for other purposes; in addition, non-drinking water may be used in exceptional cases for cooling refrigeration equipment. Non-drinking water pipes must be clearly differentiated from those carrying drinking water and must not pass through rooms containing fresh meat; (o) an adequate supply of hot drinking water; (p) a waste water disposal which meets hygiene requirements; (q) in rooms where work on meat is undertaken; adequate equipment for cleaning and disinfecting hands and tools which must be as near as possible to the work stations. Taps must not be hand operable. These facilities must have hot and cold running water, cleaning and disinfecting products and disposable hand towels. For cleaning instruments; the water must have a temperature of not less than 82 °C; (r) equipment meeting hygiene requirements for handling fresh meat and storing meat containers in such a way that neither the meat or the containers come into direct contact with the ground; (s) proper equipment for protection against such pests as insects, rodents, etc. ; (t) instruments and working equipment such as cutting tables, tables with detachable cutting surfaces, containers, conveyor belts and saws of non-corrodible material not liable to taint meat and easy to clean and disinfect. The use of wood is forbidden. CHAPTER III CONDITIONS FOR THE APPROVAL OF COLD STORES LOCATED OUTSIDE THE SLAUGHTERHOUSES AND THE CUTTING PLANTS 3. Cold stores located outside the slaughterhouses and the cutting plants must have at least: (a) sufficiently large refrigerating rooms, easy to clean and disinfect, in which fresh meat can be stored so as to maintain the temperatures provided for under item 48. These premises must in no way connect with premises where foodstuffs other than fresh meat are stored. Refrigeration equipment installed in the ceiling must include a drainage system, well insulated and linked directly to the waste water pipes. The refrigeration equipment installed in the flooring must be placed in troughs with an independent waste disposal system or linked directly to the plant's own system. (b) special lockable rooms for the storage of fresh meat seized or in consignment; (c) an adequately equipped lockable room for the exclusive use of the veterinary service; (d) a place and adequate facilities for cleaning and disinfecting vehicles. This place and these facilities are not required where provisions already exist stipulating that the vehicles are to be cleaned and disinfected at public centres. The latter must be situated near the establishment if road vehicles are involved; (e) in the rooms referred to under (a) and (b): - waterproof flooring which is easy to cleanse and disinfect, rot proof, slightly sloping and having a suitable drainage system for draining off liquids to drains fitted with traps and gratings, and protected from the atmosphere; - smooth walls with light, coloured, washable coating or paint up to a height of at least 3 metres, or to ceiling height with rounded angles and corners; - doors in hard wearing material and, if of wood, with a covering on both sides, or painted. The panels of these doors must be shock-resistant and so constructed as not to convey any harmful substance to the meat; they must be completely free from cracks; - floors, walls and ceilings and pipes insulated with materials which are rot proof, waterproof and odourless; (f) suitable equipment for obtaining and maintaining the temperatures laid down under item 48; (g) in the refrigerating rooms, rust resistant fittings designed to avoid the fresh meat coming into contact with the ground or the walls, when it is being transported or stored; (h) an adequate supply, under pressure, of drinking water only; however, non-drinking water may be used in exceptional cases for steam production, provided that the pipes installed for this purpose do not allow this water to be used for other purposes; in addition, non-drinking water may be used in exceptional cases for cooling refrigeration equipment. Where this is the case, non-drinking water pipes must be clearly distinguished from drinking water pipes and should not pass through rooms containing the fresh meat; (i) a waste water disposal system which meets hygiene requirements; (j) proper equipment for protection against pests such as insects, rodents, etc.; (k) adequate lighting, natural or artificial which does not distort colours; (l) adequate ventilation; (m) adequate equipment for cleaning and disinfecting hands and tools which must be as near as possible to the storage rooms; taps must not be hand operable; these facilities must have hot and cold running water, cleaning and disinfecting products and disposable hand towels. For cleaning instruments, the water must have a temperature of not less than 82 °C; (n) changing rooms, wash basins, showers and flush lavatories; the wash basins must have hot and cold running water, materials for cleaning and disinfecting the hands and disposable hand towels; the wash basins must be near the lavatories; (o) a thermometer or telethermometer recorder in each storage room; CHAPTER IV HYGIENE OF THE STAFF, PREMISES AND EQUIPMENT IN THE ESTABLISHMENTS 4. Absolute cleanliness shall be required of staff, premises and equipment: (a) Staff must in particular wear clean working clothes and headgear with, where necessary, a neck shield. Staff engaged in slaughtering animals or working on or handling meat shall wash and disinfect their hands several times during the working day and each time work is resumed. Persons who have been in contact with sick animals or infected meat must immediately afterwards carefully wash their hands and arms with hot water and then disinfect them. Smoking shall be forbidden in work rooms and store rooms. (b) No animal may enter the establishments except, in the case of slaughterhouses, animals for slaughtering, and with reference to the precincts of these slaughterhouses, animals necessary for their operation. Rodents, insects and other vermin must be systematically destroyed. (c) Equipment and instruments used for working on fresh meat shall be kept clean and in a good state of repair. They shall be carefully cleansed and disinfected several times during the working day, at the end of the day's work and before being re-used when they have been contaminated, particularly by diseased germs. 5. Premises, instruments and working equipment must not be used for purposes other than working on fresh meat. Instruments for fresh meat cutting must be used solely for this purpose. 6. Fresh meat and meat containers shall not come into direct contact with the ground. 7. The use of detergents, disinfectants and pesticides must not affect the health of the fresh meat. 8. Drinking water must be used for all purposes; however, non-drinking water may be used in exceptional cases for steam production provided that the pipes installed for this purpose preclude the use of this water for other purposes. In addition, non-drinking water may be used in exceptional cases for cooling refrigeration equipment. Non-drinking water pipes must be clearly distinguished from pipes used for drinking water and must not pass through work rooms or rooms used for storing fresh meat. 9. The spreading of sawdust or any other similar substance on the floor of the working and storage rooms for fresh meat shall be prohibited. 10. Cutting shall be carried out in such a way as to avoid any contamination of fresh meat. 11. Splinters of bone and clots of blood shall be removed. Fresh meat obtained from cutting and not intended for human consumption shall be collected up in the containers referred to in 2 (g) as it is cut. 11. During the slaughtering, cutting, working, and other handling processes of the fresh meat, persons likely to contaminate the meat shall be denied access, in particular persons: (a) suffering from or suspected of suffering from typhoid fever, paratyphus A and B, infectious enteritis (salmonellosis), dysentry, infectious hepatitis, scarlet fever or carriers of agents of these diseases; (b) suffering from or suspected suffering from contagious tuberculosis; (c) suffering from or suspected of suffering from a contagious skin disease; (d) exercising at the same time an activity which might cause microbes to be transmitted to fresh meat; (e) wearing a bandage on the hands, except for a sticking plaster protecting a non-infected finger wound; 12. A medical certificate shall be required from any person working on fresh meat. It shall attest that there is no impediment to such employment; it shall be renewed annually and each time the official veterinarian so requests; it shall be kept at the disposal of the latter. CHAPTER V ANTE MORTEM HEALTH INSPECTION 13. Animals must undergo ante mortem inspection on the day of their arrival at the slaughterhouse. The inspection must be repeated immediately before slaughter if the animal has been in the lairage for more than twenty-four hours. 14. The official veterinarian must make the ante mortem inspection in accordance with professional rules and under suitable lighting. 15. The inspection must determine: (a) whether the animals are suffering from a disease which can be transmitted to humans and animals or whether they show symptoms or are in a general condition such as to indicate that the disease may occur; (b) whether they show symptoms of a disease or a disorder of their general condition; (c) whether they are tired or agitated. 16. Animals may not be slaughtered for importation into the Community of fresh meat: (a) which show any of the conditions listed in paragraph 15 (a) and (b); (b) which have not been rested for an adequate period of time which, for tired or agitated animals, must not be less than twenty-four hours; (c) in which any form of tuberculosis has been found or which react positively to tuberculin and are thus found to be suffering from tuberculosis. CHAPTER VI SLAUGHTER AND CUTTING HYGIENE 17. Slaughter animals brought into slaughter premises must be slaughtered immediately. 18. Bleeding must be complete; blood intended for human consumption must be collected in absolutely clean containers. It must not be stirred by hand and only with instruments which meet hygiene requirements. 19. Immediate and complete skinning shall be compulsory, except for pigs. When not skinned, pigs shall have their bristles removed immediately. 20. Evisceration must be carried out immediately and completed not later than half an hour after bleeding. The lungs, heart, liver, spleen and mediastinum may either be detached or left attached to the carcase by their natural connections. If detached, they must be numbered or identified in some way to enable them to be recognised as belonging to a given carcase; this shall also apply to the head, tongue, digestive tract and any other part of the animal required for inspection. The abovementioned parts must remain near the carcase until the inspection is complete. For all species the kidneys must remain attached to the carcase by their natural connections but be removed from their fatty covering. 21. Cleansing of meat by wiping with a cloth, and inflation, are prohibited. However, inflation of an organ may be authorised when this is required by a religious rite, provided that the organ is not exported to the Community. 22. Carcases of solipeds, pigs more than four weeks old and bovine animals more than three months old must be submitted for inspection split length wise into half carcases down the spinal column. In the case of pigs and solipeds, the head shall also be split lengthwise. If the inspection so necessitates the official veterinarian may require any carcase to be split lengthwise. 23. Cutting up the carcase or removal or treatment or any part of the slaughtered animal before the inspection has been completed is prohibited. 24. Detained or seized meat, stomachs, intestines, hides, skins, horns, hooves and pig bristles must be removed as soon as possible to special premises. CHAPTER VII POST MORTEM HEALTH INSPECTION 25. All parts of the animal, including blood, must be inspected immediately after slaughter. 26. The post mortem inspection must include: (a) visual inspection of the slaughtered animal; (b) palpation of certain organs, in particular the lungs, liver, spleen, uterus, udder and tongue; (c) incisions of organs and of lymph nodes; If during the visual inspection on palpation of certain organs it is shown that the animal has lesions likely to cause contamination of the carcases, equipment, staff or work premises, these organs must not be incised on the slaughterhouse premises; (d) investigation of anomalies in consistency, colour, smell and, where appropriate, taste; (e) where necessary, laboratory tests involving in particular research on the substances listed in Article 20 (b), (c) and (d). 27. The official veterinarian must examine, in particular: (a) the colour of the blood, its coagulation properties and the possible presence of foreign bodies in the blood; (b) the head, throat, retro-pharyngeal submaxillary and parotid lymph nodes (Lnn. retropharyngiales, mandibulares and parotidei) and the tonsils, the tongue having been freed to permit a detailed inspection of the mouth and the fauces. The tonsils must be removed after inspection; (c) the lungs, trachea, oesophagus, bronchial and mediastinal lymph nodes (Lnn. bifurcationes, eparteriales and mediastinales), the trachea and the main branches of the bronchi having been opened lengthwise and the lungs having been incised in their last third, perpendicular to their main axes; (d) the pericardium and the heart, the latter being incised lengthwise so as to open the ventricles and to cut through the interventricular septum; (e) the diaphragm; (f) the liver, gall-bladder and bile ducts and the hepatic and pancreatic lymph nodes (Lnn. portales); (g) the gastro-intestinal tract, the mesentery, the gastric and mesenteric lymph nodes (Lnn. gastrici mesenterici, craniales and caudales); (h) the spleen; (i) the kidneys and their lymph nodes (Lnn. renales) and the bladder; (j) the pleura and peritoneum; (k) the genital organs; in cows the uterus shall be opened by lengthwise incision; (l) the udder and its lymph nodes (Lnn. supramammarii); in cows, the udder shall be opened by a long, deep incision as far as the lactiferous sinuses; (m) the umbilical region and joints of young animals; in case of doubt, the umbilical region must be incised and the joints opened. The lymph nodes referred to above must be systematically freed and sliced as thinly as possible along their main axes. In case of doubt the following lymph nodes must also be incised in the same way: superficial cervical, prescapular (Lnn. cervales superficiales), axillaries (Lnn. axillares proprii et primae costae), substernal (Lnn. sternales craniales), deep cervical (Lnn. cervicales profundi), costocervical (Lnn. costocervicales), popliteal (Lnn. poplitei), precrural (Lnn. subiliaci), ischiatic (Lnn. ischiatici), iliac and sublumbar (Lnn. iliaci et lumbales). In sheep and goats, the opening of the heart and incision of the lymph nodes of the head must only be carried out in case of doubt. 28. In addition, the official veterinarian must systematically carry out: A. An investigation for cysticercosis: (a) in bovine animals over six weeks old, at the level of: - the tongue, of which the musculature must be incised lengthwise on the lower surface, without damaging the organ excessively; - the oesophagus, which must be freed from the trachea; - the heart, which, in addition to the incision provided for in paragraph 27 (d), must be split from two opposite points from the auricles to the apex of the external and internal masseters, which shall be incised along two planes parallel to the manible from its lower edge to its upper muscular insertion; - the diaphragm, the muscular part of which must be freed from the serous part; - the muscular surfaces of the carcase which are directly visible; (b) in swine, at the level of the directly visible muscular surfaces, in particular at the level of the thigh muscles, the abdominal wall, the psoas muscles freed from fatty tissue, the pillars of the diaphragm, the intercostal muscles, the heart, tongue, and larynx. B. An investigation for distomatosis in bovine animals, sheep and goats by means of incisions on the gastric surface of the liver to examine the bile ducts and by means of a deep incision at the base of the Spiegel lobe. C. An investigation for glanders in solipeds by means of careful examination of mucous membranes from the trachea, larynx, nasal cavities, sinuses and their ramifications, after splitting the head in the median plane and excision of the nasal septum. CHAPTER VIII REQUIREMENTS FOR FRESH MEAT INTENDED FOR CUTTING 29. Cutting into pieces smaller than half-carcases and quarters or boning shall only be allowed in cutting plants. 30. The owner of the plant or his agent shall facilitate operations for supervising the plant, in particular any handling which is considered necessary, and shall place the necessary facilities at the disposal of the supervisory service; in particular, he must be able on request to make known to the official veterinarian responsible for supervision the origin of fresh meat brought into his cutting plant. 31. Fresh meat which does not fulfil the conditions of this Directive may be placed in approved cutting plants only on condition that it is stored there in special places; it must be cut up in other places or at other times than fresh meat which fulfils those conditions. The official veterinarian must at all times have free access to cold stores and all work rooms in order to ensure strict observance of the abovementioned provisions. 32. Fresh meat intended for cutting must as soon as it is brought in, be placed in the cutting plant and, until used, in the room provided for in paragraph 2 (a); a constant temperature of not more than + 7 °C must be ensured in that room for carcases and cuts thereof. 33. Fresh meat must be brought into the rooms referred to in paragraph 2 (b) progressively as required. As soon as the prescribed cutting and packaging are completed, the meat must be transported to the chilling room provided for in paragraph 2 (a). 34. During cutting the temperature of the building must not exceed + 10 °C. 35. During cutting, boning and packaging as referred to in paragraphs 45 and 46, the fresh meat must be kept at an internal temperature of not more than + 7 °C. At the time of cutting, the pH of the meat must not exceed 6.1: this examination must be made on the large dorsal muscle at the thirteenth rib. 36. Cleansing of fresh meat by wiping with a cloth, and inflation, are prohibited. However, inflation of an organ may be authorised when this is required by a religious rite provided that the inflated organ is withdrawn from human consumption. CHAPTER IX HEALTH CONTROL OF FRESH CUT MEAT 37. Cutting plants shall be supervised by an official veterinarian. The latter must be notified in good time before the cutting of fresh meat intended for intra-Community trade. 38. Supervision by the official veterinarian shall include the following tasks: -supervision of the entry register for fresh meat and the exit register for cut meat; - health inspection of fresh meat held in the cutting plant and intended for intra-Community trade; - health inspection of fresh meat intended for intra-Community trade, prior to cutting and when it leaves the cutting plant; - the drafting and issuing of the documents certifying that there has been supervision of the cut meat provided for in paragraph 44 and Article 22; - supervision of the cleanliness of the buildings, facilities and instruments provided for in Chapter IV, and of staff hygiene; - all sampling necessary for laboratory tests to detect, for example, the presence of harmful germs, additives or other unauthorized chemical substances. The results of such tests shall be recorded in a register; - any other supervision which the veterinarian considers necessary for ensuring observance of the provisions of the Directive. CHAPTER X HEALTH MARKING 39. Health marking must be carried out under the responsibility of the official veterinarian. For this purpose, he shall keep and maintain: (a) the instruments intended for meat health marking which he may hand over to the assistant staff only at the time of marking and for the length of time required for this purpose; (b) the labels mentioned in paragraph 44 when these have already been marked with the stamp provided for in this Chapter. These labels shall be given to the assistant staff at the time when they must be affixed and in the required number. 40. The health mark must be an oval mark 6.5 cm wide by 4.5 cm high. The following information must appear on the mark in perfectly legible characters: - on the upper part, the name of the exporting country in capitals or, if appropriate, the set of initials approved for that country under the International Convention on Motor Vehicle Registration; - in the centre, the veterinary approval number of the slaughterhouse. The letters must be 0.8 cm high and the figures 1 cm high. The seal may include an indication of the official veterinarian who carried out the health inspection of the fresh meat. 41. Carcases shall be marked in ink or hot-branded with a stamp in accordance with paragraph 40: - those weighing more than 60 kg must be stamped on each half-carcase, in the following places at least: external surface of the thigh, loins, back, breast, shoulder and pleura; - other carcases must be stamped in at least four places, on the shoulders and on the external surfaces of the thighs. 42. Livers must be hot-branded with a stamp in accordance with paragraph 40. Heads, tongues, hearts and lungs must be marked with ink or hot-branded with a stamp in accordance with paragraph 40. However, in the case of pigs, sheep and goats aged under three months, stamping of tongues and hearts shall not be compulsory. 43. Cuts, other than fat, subcutaneous fat, tails, ears and feet obtained in the cutting plants from properly marked carcases must, where they do not bear a stamp, be marked in ink or hot-branded with a stamp in accordance with the requirements of 40 and including the veterinary approval number of the cutting plant instead of that of the slaughterhouse. Cuts of solid outer pig fat and belly from which the rind is removed may be grouped into lots containing up to five cuts; each lot and each piece, if this is separate, must be sealed under official supervision and be provided with a label which meets the requirements of paragraph 44. Marking may also be effected by means of an oval stamp seal. This stamp seal to be fixed on each cut must not be reusable, must be made of strong materials and must meet all hygiene requirements. The following must appear on the stamp seal in perfectly legible characters: - on the upper part, the name of the exporting third country in capitals, or the initials of the exporting third Country as approved under the International Convention on Motor Vehicle Registration; - in the centre, the veterinary approval number of the cutting plant. Letters and figures must be 0. 2 cm in height. The stamp seal may also include an indication of the official veterinarian who carried out the health inspection of the meat. 44. Packagings must have a clearly visible label on which there is a clearly legible mark reproducing one of the marks provided for in paragraphs 40 and 43. This label must be affixed in such a way that it is torn when the package is opened. The label shall also show a serial number. CHAPTER XI PACKAGING OF FRESH CUT MEAT 45. (a) Packaging (for example packing cases, paperboard boxes) shall fulfill all rules of hygiene, in particular: - they must not alter the organoleptic nature of fresh meat; - they must not be capable of transmitting substance harmful to human health to fresh meat; - they must be sufficiently solid to ensure effective protection of fresh meat during transportation and handling. (b) Packagings must not be reused for fresh meat unless they are made of non-corrodible materials, which are easy to clean and have been previously cleaned and disinfected. 46. Where necessary, when fresh cut meat or offal is wrapped in packaging, for example sheet plastic, which comes into direct contact with it, this operation must be carried out immediately after cutting and in accordance with hygiene requirements. With the exception of cuts of solid outer pig fat and belly, fresh cut meat must in all cases be provided with a protective packaging unless it is transported hanging up. Such packagings must be transparent and colourless, and must also fulfil the conditions of paragraph 45 (a); they may not be used the second time for wrapping fresh meat. 47. The packagings referred to in paragraphs 45 and 46 may contain only fresh cut meat belonging to the same animal species. CHAPTER XII STORAGE 48. Fresh meat intended for intra-Community trade must be chilled immediately after the post mortem inspection and kept at a constant temperature of not more than + 7 °C for carcases and cuts and + 3 °C for offal. CHAPTER XIII TRANSPORT 49. Fresh meat must be transported in vehicles so designed and equipped that the temperatures specified in paragraph 48 and the identity of the meat are maintained throughout the transportation. 50. Vehicles or containers intended for transporting such meat must meet the following requirements: (a) their inside surfaces or any other part which may come into contact with fresh meat must be of non-corrodible material which cannot affect the organoleptic character of fresh meat or render it harmful to human health; these surfaces must be smooth and easy to cleanse and disinfect; (b) they must be provided with efficient devices for protecting fresh meat against insects and dust and be watertight to prevent drainage of liquids; (c) for transporting carcases, half-carcases or quarters, they must be equipped with non-corrodible fittings for hanging fresh meat fixed at such a height that the meat cannot touch the floor; this provision shall not apply to frozen meat in hygienic packing. 51. Vehicles or containers intended for transporting fresh meat may in no case be used for transporting live animals or any product likely to affect or contaminate fresh meat. 52. No other product may be transported at the same time as fresh meat in the same vehicle or container. In addition, stomachs may not be transported therein unless scalded and heads and feet unless they are skinned or scalded and depilated. 53. Fresh meat may not be transported in a vehicle or container that is unclean or has not been disinfected. 54. Carcases, half-carcases and quarters, excluding frozen meat packed in accordance with hygiene requirements, must always be hung up for transportation. Other cuts and offal must be hung or placed on supports if not packed or contained in non-corrodible containers. Such supports, packagings or containers must meet hygiene requirements and those of this Directive. The viscera must always be transported in strong waterproof and greaseproof packaging which may only be re-used after cleansing and disinfection. 55. The official veterinarian must ensure before consignment that transport vehicles or containers and loading conditions meet the hygiene requirements of this Chapter. ANNEX C SPECIMEN PUBLIC HEALTH CERTIFICATE for fresh meat1 intended for consignment to......... (name of EEC Member State) ANNEX D IMPORT INSPECTION CERTIFICATE for fresh meat imported from third Countries